          Case 1:19-cr-00414-PAC Document 26 Filed 04/01/20 Page 1 of 1



                                  Meringolo & Associates, P.C.
                                      375 Greenwich Street
                                   New York, New York 10013
                               (212) 941-2077 / (212) 202-4936 fax
                                     www.meringololaw.com

                                                             April 1, 2020

VIA ECF
Honorable Paul A. Crotty                                               4-2-2020
United States District Court Judge                                     Sentencing will be
Southern District of New York                                          adjourned to June
500 Pearl Street                                                       17, 2020, at 11
New York, NY 10007                                                     AM. SO
                                                                       ORDERED.
       Re:     United States v. Spinelli, 19-CR-414 (PAC)

Dear Judge Crotty:

         We represent defendant Doreen Spinelli in the above-captioned matter. Ms. Spinelli is
scheduled to be sentenced before Your Honor on April 9th. However, due to the unprecedented
effects that the coronavirus has caused on the court system and the legal representation of our
clients, we believe a postponement of the sentencing to a later date is unfortunately necessary. The
government consents to the adjournment. Currently, Ms. Spinelli remains in custody at the
Metropolitan Detention Center and we have been unable to have attorney visits with her to review
her sentencing memorandum. We do not know when visits will be permitted again.

       Because the future of this pandemic is unknown and we do not know when court and jail
operations will return back to normal, we do not have any particular date in mind and will defer to
the Court as to a future sentencing date.

       Thank you for your consideration of this request.


                                                     Respectfully submitted,
                                                     __/s/____________________
                                                     John Meringolo, Esq.


CC: All counsel (via ECF)
